Citation Nr: 0013574	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hives (urticaria).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to August 
1972.

This case came before the Board of  Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in August 1996 that denied the claimed 
benefits.

This case was previously Remanded in February 1999 for 
further development.


FINDINGS OF FACT

1.  The claim for service connection for hives is not 
accompanied by any medical evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for hives is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the report of 
an April 1972 enlistment examination which was negative for 
any complaints or diagnoses related to hives.  Other service 
records, including a Medical Board report dated in May 1972, 
noted generalized urticaria with an unknown etiology.  It was 
stated that the veteran had been treated for hives in 1971, 
prior to entering service, on a record dated in May 1972.  
The report of a medical examination dated in May 1972 noted a 
diagnosis of generalized urticaria.

An entrance examination report for the National Guard, dated 
in April 1986, was negative for any complaints or diagnoses 
related to hives.

Records show that the veteran received private medical 
treatment for giant urticaria in May and October 1991.

An October 1991 letter signed by Nicholas E. Fuerst, M.D., 
stated that the veteran was being referred for evaluation of 
chronic episodic giant urticaria.  The letter further stated 
that Dr. Fuerst had known of the condition since 1987, 
although at that time the veteran's history indicated that 
the onset had been in approximately 1972.

December 1991 treatment records from a private allergy clinic 
noted the presence of chronic urticaria.  

A private medical record dated in August 1992 shows that the 
veteran was treated for periorbital urticarial eruption.  The 
assessment was chronically recurrent urticaria.

Private medical records show that the veteran received 
treatment for a widespread rash in January 1993.

A VA examination in April 1996 found that the veteran was 
covered with urticaria in several areas of his body, which 
caused intense itching.  The diagnosis was multiple urticaria 
of unclear etiology.

During a personal hearing at the RO in April 1997, the 
veteran testified that he had had one episode of hives in 
late 1971 prior to entering service.  The veteran further 
testified to four or five episodes of hives while in service, 
and that he was given a medical discharge for this disorder.  
In addition, the veteran stated that he was in the National 
Guard between 1986 and 1987, and had problems with hives 
every day following his National Guard service.  The veteran 
gave his opinion that shots given during service were related 
to his hives.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1110.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability 
(including through presumptions that certain diseases 
manifesting themselves within certain prescribed periods of 
time are related to service).  Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

The veteran has submitted medical evidence of a current 
diagnosis of hives.  A VA examination in April 1996 noted a 
diagnosis of multiple urticaria.  The veteran has stated that 
the current diagnosis of hives is related to the same 
disorder shown in service.  However, the veteran's claim for 
service connection for hives is not accompanied by any 
medical evidence showing a nexus to service.  The veteran has 
not submitted any medical evidence showing that the hives 
noted in service are related to the current diagnosis of 
hives.  Without medical evidence that the hives treated 
during service in 1972 are related to the disorder shown 
several years later, the claim is not plausible.  The 
veteran's statement alleging such a relationship is not 
enough to make the claim plausible because, as a layperson, 
he is not competent to offer such an opinion.  Espiritu.  
Medical evidence regarding medical diagnosis and etiology is 
required.  Although Dr. Fuerst stated in his 1991 letter that 
the onset of hives was in 1972, this was obviously based on 
history provided by the veteran as Dr. Fuerst stated that had 
only known of the condition since 1987.   "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner," does not 
satisfy "`competent medical evidence'" requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995). LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993). 

Because the record does not contain any medical evidence of a 
nexus between the veteran's current diagnosis of hives and 
any disorder shown in service, the claim must be denied as 
not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for hives is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

